DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to the Preliminary Amendment dated 12/3/2021.
Claims 1-20 are cancelled.
Claims 21-40 are added
Claims 21-40 are pending.
Claims 21, 30, and 35 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 11/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,182,304 (“Lea”).  The following table, in which similarities between exemplary claim 21 of the instant application and claim 1 of Lea are highlighted in bold, clearly illustrates that exemplary claim 21 of the instant application is not patentably distinct from claim 1 of Lea:
Instant Application, Exemplary Independent Claim 21
Lea, Independent Claim 1
21. A system, comprising: a host; and a memory device coupled to the host, the memory device comprising: an array or memory cells coupled to a plurality of sense lines, the array configured to store a page table; a plurality of sense amplifiers coupled to the plurality of sense lines; a compute component coupled to at least one of the plurality of sense amplifiers; and a memory controller coupled to the compute component and configured to control the compute component to perform a number of operations to determine a physical address of a portion of data by accessing the page table; wherein: the host is configured to send a request to access the portion of data; and the memory device is configured to: receive the request; and perform the number of operations in response to receiving the request.

1. An apparatus, comprising: an array of memory cells coupled to a plurality of sense lines, the array configured to store a page table; a plurality of sense amplifiers coupled to the plurality of sense lines; a compute component coupled to at least one of the plurality of sense amplifiers; and a memory controller coupled to the compute component and configured to control the compute component to perform a number of operations to determine a physical address of a portion of data by accessing the page table.



The Examiner notes that independent claim 1 of Lea does not appear to explicitly claim "a host; and a memory device coupled to the host, the memory device comprising" and "wherein: the host is configured to send a request to access the portion of data; and the memory device is configured to: receive the request; and perform the number of operations in response to receiving the request;" however, in an analogous art, Kogge teaches processing in memory: chips to petaflops.
As per claim 21, Kogge particularly teaches: 
a host; and a memory device coupled to the host, the memory device comprising: wherein: the host is configured to send a request to access the portion of data; and the memory device is configured to: receive the request; and perform the number of operations in response to receiving the request: (Kogge, page 1, section "Abstract" and section "Introduction," paragraphs 1-5; page 4, column 2, line 11, to page 5, column 1, line 8; and page 7, column 1, section "Summary," paragraphs 1-3, where Processing-In-Memory (PIM) gives the potential for implementing computing on memory devices to perform computations in response to requests from a Central Processing Unit (CPU) (i.e., a host) such that the memory devices perform computation operations in response to the requests from the CPU.  Kogge therefore particularly teaches a host; and a memory device coupled to the host, the memory device comprising: wherein: the host is configured to send a request to access the portion of data; and the memory device is configured to: receive the request; and perform the number of operations in response to receiving the request).
It would have been obvious to a person having ordinary skill in the art, having the claims of Lea and the teachings of Kogge before them before the instant application was effectively filed, to modify the claims of Lea to include the teachings of Kogge of implementing PIM techniques in memory devices.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing PIM technology to enable petaflops-level computing (Kogge, page 1, section "Abstract").
Independent claims 30 and 35, which are substantially similar to exemplary independent claim 21, are rejected using the same references and reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135